Citation Nr: 1614950	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  11-22 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right shoulder condition.

2.  Entitlement to service connection for hypertension, to include as directly related to service, or as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from May 2000 to October 2000 and from February 2003 to May 2004, to include service in Iraq from April 2003 to April 2004.  The Veteran had additional service in the South Carolina Army National Guard until April 2006.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a February 2016 Travel Board hearing.  A copy of the transcript is associated with the file. 

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With respect to the Veteran's service connection claim for a right shoulder condition, the Board finds the July 2012 VA medical opinion of record to be inadequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The examiner did not properly address the Veteran's lay statements with respect to a continuity of symptomatology since his in-service injury.  The Veteran has asserted, to include at his February 2016 Travel Board hearing, that he largely self-treated a right shoulder condition that has continued since his in-service injury.  As a result, a new VA examination with addendum opinion is necessary in order to properly address the Veteran's lay statements with respect to continuing right shoulder symptoms.  The examiner is reminded that the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  As such, the examiner should be careful to address any contention by the Veteran of a continuity of symptoms since service with respect to his right shoulder condition, regardless of whether medical records document treatment.

With respect to the Veteran's service connection claim for hypertension, the Board notes that he has not been afforded a VA examination.  Here, the Board finds that the evidence is sufficient to warrant a VA examination and corresponding opinion.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (provides an analysis of when an examination is required).  In addition to an opinion regarding direct service connection, the examiner should address whether the Veteran's currently diagnosed hypertension is secondary to his service-connected PTSD, as was discussed at his February 2016 Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any other relevant treatment that he is receiving and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.  This includes records from Dr. F., as referenced at the February 2016 Travel Board hearing.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file, to include any records from the Rock Hill, South Carolina VAMC.

2.  Schedule the Veteran for an examination to determine the nature and etiology of any right shoulder disability diagnosed.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  

Based on a review of the record, the examiner is asked to provide a medical opinion as to the following:

As to any right shoulder disability identified, provide an opinion as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the disability is causally or etiologically related to the Veteran's periods of active service.  

The examiner should specifically address any relevant service treatment records, private medical records, or other potentially relevant medical or lay evidence, including the Veteran's contentions regarding a continuity of symptomatology.  This includes the Veteran's credible testimony that he self-treated his right shoulder condition while in Iraq with over-the-counter pain medication until he sought medical treatment post-service.  

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed shoulder disorder.  

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.

3.  Schedule the Veteran for an examination to determine the nature and etiology of his hypertension.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report.  

Based on a review of the record, the examiner is asked to provide opinions as to the following: 

a) whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension is causally or etiologically related to the Veteran's periods of active service.  In doing so, please discuss the Veteran's testimony that he would experience headaches while on active duty, which he believed were early signs of blood pressure problems.

b) whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was caused by the Veteran's service-connected PTSD. 

c) whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's hypertension was aggravated (i.e., permanently worsened beyond the natural progression) by the Veteran's service-connected PTSD.

If the service-connected PTSD aggravates hypertension, the examiner should identify the percentage of disability which is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995). 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  Again, the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed. The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence, or information would be useful in rendering an opinion.  In doing so, the examiner should reconcile any contrary medical evidence of record.

4.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


